Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 23, 2015

The Court of Appeals hereby passes the following order:

A16D0120. DANTE FREDRICK v. THE STATE.

      In 2012, Dante Fredrick pled guilty to two counts of theft by deception. On
October 29, 2015, he filed this application for discretionary appeal seeking to
challenge his conviction.
      To be valid, an application for discretionary appeal must be filed within 30
days after the entry of an appealable order, and this Court lacks jurisdiction to
consider an untimely application. See OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App.
582 (420 SE2d 393) (1992). Here, the only order Fredrick included with his
application materials was his sentencing order, which was signed by the judge in
December 2012. However, it was not a stamped “filed” copy, as required by Court of
Appeals Rule 31 (e). A stamped “filed” copy is required in order for this Court to
ascertain that the application was filed within 30 days after entry of the appealable
order. On November 4, 2015, this Court ordered Fredrick to supplement his
application within 10 days with a stamped “filed” copy of the order to be appealed.
We noted that failure to comply with this directive would result in dismissal of the
application. However, Fredrick failed to submit a stamped “filed” copy of the trial
court’s order within the additional time allowed.1 Accordingly, this application for

      1
         Fredrick submitted a second document titled an “Omnibus Motion for
Statement of Jurisdiction,” which was docketed as a motion. In this, Fredrick
contends that he has requested a stamped “filed” copy from the trial court. Given the
date the sentencing order was signed, it is highly unlikely this application was filed
within the requisite 30 days. In view of our dismissal of this application, Fredick’s
motion is hereby DISMISSED as moot.
discretionary appeal is hereby DISMISSED.

                                   Court of Appeals of the State of Georgia
                                                                        11/23/2015
                                          Clerk’s Office, Atlanta,____________________
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.